DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/19/21 has been accepted and entered. Accordingly, claims 1, 10-11 and 18 are amended and claims 8-9 and 19 are canceled. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-20 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn as a result of the amendment. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "in the not visible condition".  There is insufficient antecedent basis for this limitation in the claim. In addition, because “in the not visible condition” has been deleted from the remainder of the claim set to comply with the 112(b) requirement and because Applicant intended to delete the reference of “in the not visible condition” from claim 18 (Amend. 5 “claims . . . 18 have been amended to remove reference to the visible condition of the lane markings”), claim 18 is interpreted as not requiring the limitation. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 11 includes: 
computing module configured to: determine a position of a stationary object and a position of the lane marking relative to one another based on data from the detector when the lane marking is in a visible condition; store the relative positions of the lane marking and the stationary object; and access the stored relative positions when the lane marking is in a not visible condition”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1) recited above use the generic placeholder “module” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “module” in (1) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1), the generic placeholder is not modified by sufficient structure for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1), respectively, includes:
¶¶ 29 -33 including a controller comprising a processor and memory
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed in91111vention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20200292330 to Rabel et al. (Rabel) in view of U.S. 20190128678 to Merfels et al. (Merfels)
	With respect to claims 1 and 11 Rabel discloses a method for operating a vehicle in at least one of an autonomous or a semi-autonomous mode (¶ 3 “correct, accurate and up to date map information . . . for performing various navigation functions by an autonomous self-driving vehicle”; ¶7 “high definition map that may be used for navigation functions for an autonomous, self-driving”; ¶8 “the digital map is an effective tool for performing navigation functions that enable navigation of a road network by an autonomous, self-driving vehicle”; ¶59 “perform navigation functions such as localization, route determination, lane level route determination, lane maintenance, route guidance, lane level route guidance”; ¶62 “vehicle apparatus 20 may be a vehicle control system configured to autonomously drive a vehicle 5”; ¶ 193-194”), comprising: 
operating a vehicle on a road having a lane marking (¶ 9 “vehicle apparatus identifies one or more observations corresponding to at least one lane marking within the multi-sensor data stream. The at least one lane marking is a marking on a driving surface of the road network that marks the boundaries of a lane of the road network”) (“exemplary lane marking portion” section, ¶¶ 189-192, road with lane markings FIG. 20A); 
detecting a position of a stationary object and a position of the lane marking (¶189 “vehicle apparatus 20 identifies one or more observations in a multi-sensor data stream that are associated with 
(FIG. 20A-20B lane marking collected data with position point data) (FIG. 15A, 15B stationary object traffic sign collected data with position point data) (FIG. 10-10A with data for various detected objects including location data “GNSS antennae to VCS offset”) (¶65 “sensor information/data may comprise location information/data indicating a location (e.g., geolocation such as latitude and longitude and/ or the like) of the vehicle 5 and/or vehicle apparatus 20 when the corresponding sensor information/data was captured . . . GNSS point may be an instance of location information/data”) (¶153 “header data format 1010 comprises one or more fields corresponding to positions and/or locations provided by the maplet. For example, the header format 1010 comprises one or more fields providing information regarding a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”) 
storing data regarding the positions of the stationary object and the lane marking (i.e., FIG. 1-1A, data stored in remote server 10, 30 via transmitting maplet) (314, FIG. 3 update digital map based on maplets; FIG. 5 and 7-8; ¶ 9 “vehicle apparatus provides the maplet such that a network apparatus receives the maplet. The network apparatus is configured to validate or update map data of a digital map of the road network based at least in part on the maplet”); 
operating the vehicle on the road in an autonomous or semi-autonomous mode utilizing the determined position of the lane markings
(¶ 3 “Correct, accurate, and up-to-date map information/ data is important for performing various navigation functions by an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a vehicle apparatus configured to assist and/or guide a human operator” ¶7 “the digital map may be a high definition map that may be used for navigation functions for an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a human operator. For example, the digital map and/or portions thereof may be used to perform navigation functions such as localization, 
Rabel fails to specifically disclose determining the position of the lane markings based on the stored position of the stationary object 
Merfels, from the same field of endeavor, discloses determining the position of the lane markings based on the stored position of the stationary object.
(i.e., stationary objects 8 and lane markings 7, FIG. 1)
(claim 1 “determining a global position of a first landmark, wherein at least one first and one second measurement data set are recorded, wherein a first reference point and a first recording space are assigned to the first measurement data set, and a second reference point and a second recording space are assigned to the second measurement data set, the first landmark is detected in the first and second recording space, and a second landmark is detected in the first recording space, by using the first measurement data set, first relative positions of the first and the second landmark are determined relative to the reference point of the first recording space, and by using the second measurement data set, a second relative position of the first landmark is determined relative to the reference point of the second recording space, a spatial correlation of the first and second landmark relative to each other is determined using the first measurement data set, and the global position of the first landmark relative to a global reference point is determined by using the determined first and second relative position of the first landmark, by using the determined first relative position of the second landmark, and by using the determined spatial correlation.”; claim 2 “the landmarks comprise a road marker, a post and/or an edge”; 
(¶ 5 “positions of the landmarks within the map coordinate system are determined”; ¶8 “the landmark map is in particular generated using data from a reference vehicle”; ¶17 “determine an optimized position of this landmark with a reduced measuring error, for example using an average or the method of the least square. Instead, the relative positions of a plurality of landmarks to each other are also taken into account as constraints in the optimization. These constraints require in particular that the relative position and structure of a plurality of landmarks to each other are retained in the resulting landmark map”; ¶18 “a landmark is typically recorded and located repeatedly, and the plurality of measurements of this individual landmark is used to determine the precise position independent of other landmarks . . . global position of the landmark is determined in a landmark map using the plurality of reference positions”; ¶19 “he global position of a landmark in the map coordinate system can typically be recorded with greater imprecision, the relative positions of the detected landmarks to each other can be determined with better position. By combining these data, a greater number of conditions results overall for determining the global position, and therefore a significant increase in precision”; ¶21 ““first measurement data set” and “second measurement data set” refer to at least two different measurement data sets. These may, but however do not have to be, recorded in a sequence over time or in a specific spatial relationship. In particular, the first measurement data set can be recorded before the second, or the second can be recorded before the first. The only prerequisite is that the recording spaces in which the measurement data sets are recorded overlap”; ¶43 “by using the determined first relative position of the second landmark, and by using the determined spatial correlation”; ¶50 “guideposts 8 are arranged at the edge of the road 10, and road markers 7 are applied approximately in the middle of the road 10. Part of these landmarks are located in the recording space 20a in the depicted instance”; ¶57 “he method according to the present discussion also permits an expansion to three-dimensional space, for example to determine a spatial correlation between a road marker and a stoplight at a certain height above the road 10”)
(stationary object: ¶24 “An edge can for example be detected at a building in the surroundings of the route. Objects with an elongated extension in the direction vertical to the Earth's surface are 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine the position of the lane markings in Rabel based on the stored position of the stationary object in Rabel, utilizing the disclosure of Merfels, cited above in order to reduce uncertainties in determining the position of landmarks such as road markings (Merfels, ¶ 5) with very high precision (Merfels, ¶16 “global position of the first landmark may be determined thereby with very high precision, and measuring errors may be corrected easily”; ¶19 “the global position of a landmark in the map coordinate system can typically be recorded with greater imprecision, the relative positions of the detected landmarks to each other can be determined with better position. By combining these data, a greater number of conditions results overall for determining the global position, and therefore a significant increase in precision”). 

With respect to claims 2 and 12, Rabel discloses the vehicle is an autonomous vehicle. 
(¶ 3 “Correct, accurate, and up-to-date map information/ data is important for performing various navigation functions by an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a vehicle apparatus configured to assist and/or guide a human operator” ¶7 “the digital map may be a high definition map that may be used for navigation functions for an autonomous, self-driving vehicle, an advanced driver assistances system (ADAS), and/or a human operator. For example, the digital map and/or portions thereof may be used to perform navigation functions such as localization, route determination, lane level route determination, lane maintenance, route guidance, lane level route guidance, provision of traffic information/data, provision of lane level traffic information/data and/or the like”). 
With respect to claims 3 and 13, Rabel in view of Merfels discloses the stationary object is one of a guard rail, a sign, a road edge, an overpass, a building, a sign, a pole, a tree, and an image corner detected by a computer vision algorithm. 
(Rabel, ¶ 4 “observations corresponding to the segment of the road network such as sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving 
(Merfels, ¶ 24 “An edge can for example be detected at a building in the surroundings of the route . . . guideposts . . . street lantern . . . traffic signs . . . posts”)

With respect to claims 4 and 14, Rabel discloses detecting multiple stationary objects. 
(¶ 4 “observations corresponding to the segment of the road network such as sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like”) (FIG. 10, flag indicators from detection of various stationary objects)
(Merfels, ¶ 24 “An edge can for example be detected at a building in the surroundings of the route . . . guideposts . . . street lantern . . . traffic signs . . . posts”)
	
With respect to claims 5 and 15, Rabel discloses the lane marking is a painted lane line. 
	(FIG. 20A-20B “material = paint”)
	(¶168 “In various embodiments, road markings are signs and other markings that are painted on to the surface of a road”; ¶192 “lane marking . . . paint”)

	With respect to claims 6 and 16, Rabel in view of Merfels discloses the detecting step is performed by at least one of a radar detector, a lidar detector, and a camera (Rabel, ¶66, 195) (Merfels, claim 14 “recording unit comprises a time-of-flight camera, a monocamera, a stereo camera, a lidar device and/or a radar device”)
	
With respect to claims 7 and 17, Rabel in view of Merfels discloses storing global position system (GPS) data with the positions of the stationary object and the lane marking. 
(Rabel, FIG. 20A-20B lane marking collected data with position point data) (FIG. 15A, 15B stationary object traffic sign collected data with position point data) (FIG. 10-10A with data for various detected objects including location data “GNSS antennae to VCS offset”) (¶65 “sensor information/data 
(Merfels, ¶ 53 “each recorded image of the ToF camera, a reference position is determined for the respective point in time. This reference position can in particular correspond to a current global geographic position of the vehicle 1 that is determined for example using data from a GPS module (not shown) of the recording unit 2”; ¶69; ¶ 78 “the measurement data sets recorded by the vehicle 1 are transmitted to an external apparatus and processed there, in particular together with the recorded positions of the vehicle 1, or with the data of the GPS module of the recording unit 2. In this case, the external apparatus can also comprise the computing unit 4, the detection unit 3, the correlation unit 5, and/or the adjustment unit 6”)

	With respect to claim 18, Rabel in view of Merfels discloses the vehicle is configured to correct a position of the vehicle on the road based on the determined position of the lane markings 
	(Merfels, ¶ 4 “When, after mapping, a vehicle drives by a position for which a map with landmarks exists, the position of the vehicle can be determined relative to the landmarks. The precision of the landmark maps is therefore very important for the precision of locating a vehicle based thereupon”; ¶¶ 34-35 “the position of a reference vehicle can be recorded at the point at which it has recorded a measurement data set. This geographic position can serve as a reference point relative to which the relative positions of the landmarks detected in the measurement data set are determined . . . The determined global positions of the landmarks can thereby be provided for later use, for example in a database, by means of which a vehicle can determine its own position”)

(Rabel, ¶97-99 “data from two or more maplets may be merged. For example, the topology of a road and/or lane segment indicated by road information/ data corresponding to a trajectory ( e.g., pose points, GNSS points, and/or the like) may be merged to determine a topology of the corresponding road and/or lane segment indicated by the road information/data of the two or more maplets . . . merged road information/data may be generated from two more maplets by taking a weighted average of corresponding fields of the road information/ data. For example, the first and third positions may be weighted based on the accuracy of each of the first and third positions. For example, a weighted average may be determined based on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the headers of the corresponding maplets, and/or the like . . . received plurality of maplets indicate one or more changes to the road network compared to the representation of the road network provided by the digital map. For example, it may be determined if one or more changes to the road network have occurred since the map information/ data was last updated”) (referencing Fig. 7: ¶125 merged data creates increased accuracy of digital map used for vehicle localization, [i.e., ¶3 “Correct, accurate, and up-to-date map information/ data is important for performing . . . localization”; ¶7 “digital map and/or portions thereof may be used to perform navigation functions such as localization”; ¶60 “vehicle apparatus may be further configured to receive an updated digital map . . . and use the updated digital map . . . to perform . . . localization”]; ¶127 “updates . .  determined based on the (merged) road information”; ¶129 “the updated digital map (and/or updated tile (s)/portion(s) thereof) may be provided such that one or more vehicle apparatuses 20 receive the updated digital map (and/or updated tile(s)/portion(s) thereof). For example, the one or more vehicle apparatuses 20 may perform one or more navigation functions using the updated digital map”).  

	With respect to claims 10 and 20, Rabel in view of Merfels discloses detecting and storing steps repeat in an iterative fashion 

(Merfels, ¶4 “positions in the map coordinate system are determined by repeatedly observing and offsetting measuring errors”; ¶¶17-18 “not only is the position of a certain landmark repeatedly determined in order to then determine an optimized position of this landmark with a reduced measuring error”; ¶ 21 “a plurality of landmarks can be repeatedly recorded in the overlapping region”; ¶70 “order to ascertain the global position of a landmark 21a, 21b, 21c, 21d, 21e, 21f which was repeatedly detected, geodesy frequently uses the “method of the least square”. For example, a model with a linear functional relationship can be used. For this, the detections are first associated with each other, wherein it is determined which of the determined relative positions 22a, 22b, 22c, 23c, 23d, 23e, 24d, 24e, 24f is assigned to which landmark 21a, 21b, 21c, 21d, 21e, 21f”)

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.